Citation Nr: 1202248	
Decision Date: 01/20/12    Archive Date: 01/30/12

DOCKET NO.  09-01 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to an initial disability rating in excess of 30 percent for service-connected anxiety disorder, not otherwise specified, with posttraumatic stress disorder (PTSD) features.  


REPRESENTATION

Appellant represented by:	Veterans of the Vietnam War, Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and his friend


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel
INTRODUCTION

The Veteran served on active duty from September 1966 to June 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in May 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

In April 2010, the Veteran testified during a hearing before the undersigned Veterans Law Judge at the St. Paul, Minnesota RO.  A transcript of the hearing is of record.

The Board remanded this matter in November 2010 to obtain recent VA treatment records and to provide the Veteran with a VA examination.  After accomplishing the requested action to the extent possible, the RO continued the denial of the claim (as reflected in the July 2011 supplemental statement of the case (SSOC)) and returned this matter to the Board for further appellate consideration.


FINDINGS OF FACT

The evidence of record shows that the Veteran's service-connected anxiety disorder with PTSD features was characterized by occupational and social impairment with occasional decrease in work efficiency although generally functioning satisfactorily as a result of sleep disturbance, irritability, flashbacks, hypervigilence, heightened startle response and mild to moderate memory loss; there was no evidence of flattened affect, circumstantial, circumlocutory or stereotyped speech, difficulty in understanding complex commands; impaired judgment or abstract thinking or difficulty in establishing and maintaining effective social relationships; the Veteran's GAF score ranged from 63 to 70.    



CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 30 percent for service-connected anxiety disorder, not otherwise specified, with PTSD features are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.126, 4.130, Diagnostic Code 9411 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes a duty on the United States Department of Veterans Affairs (VA) to notify and assist a claimant in developing a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

With regard to claims for service connection for a disability, the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of the claim: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Thus, upon receipt of an application for a service-connection claim, VA must review the information and the evidence presented with the claim and provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application including notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.

For increased-compensation claims, section 5103(a) requires, at a minimum, that the Secretary (1) notify the claimant that to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; (2) provide examples of the types of medical and lay evidence that may be obtained or requested; (3) and further notify the claimant that "should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic Codes," and that the range of disability applied may be between 0 and 100 percent "based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment."  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (holding that VCAA notice need not be veteran specific, or refer to the effect of the disability on "daily life").

An October 2007 VCAA letter informed the Veteran of what evidence was required to substantiate his service connection claim for his anxiety disorder (claimed as PTSD).  He was also notified of how VA determines a disability rating and effective dates if his claim is granted.  This letter informed him of his and VA's respective duties for obtaining evidence.  The VCAA letter requested the Veteran to provide any evidence in his possession and he was informed that it was ultimately his responsibility to ensure that VA received any evidence not in the possession of the Federal government.  

As the rating decision dated in May 2008 granted service connection for an anxiety disorder with PTSD features, the claim is now substantiated.  As such, the Veteran's filing of an appeal as to the initial rating assigned by the RO does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  See 38 C.F.R. § 3.159(b)(3); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 491 (2006) (Where service connection has been granted and an initial disability rating and effective date have been assigned, the service-connection claim has been substantiated; thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.)  Rather, the Veteran's appeal as to the initial rating assignment triggers VA's obligation to advise the Veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  38 U.S.C.A. §§ 5104 , 7105 (West 2002).  This has been accomplished here, as will be discussed below.

The December 2008 statement of the case (SOC), under the heading "Pertinent Laws; Regulations; Rating Schedule Provisions," set forth the relevant diagnostic code (DC) for rating the anxiety disorder at issue (38 C.F.R. § 4.130, DC 9413), and included a description of the rating formula for all possible schedular ratings under this diagnostic code.  The appellant was thus informed of what was needed not only to achieve the next-higher schedular rating, but also to obtain all schedular ratings above that assigned.  Therefore, the Board finds that the appellant has been informed of what was necessary to achieve a higher rating for the service-connected disability at issue.  

Thus, no further notice is required for the initial higher rating for anxiety disorder with PTSD features and the Board finds no evidence of prejudicial error in proceeding with final appellate consideration of the Veteran's claim at this time.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Regarding VA's duty to assist, the Board finds that VA has fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The claims file contains the Veteran's service treatment records, VA treatment records, three VA examination reports, a transcript of the June 2009 RO hearing and a transcript of the April 2010 Board hearing.  

The VA examination reports dated in April 2008, September 2009 and January 2011 reflect that the examiners conducted a review of the Veteran's claims file in addition to obtaining oral history and an evaluation of the Veteran with respect to symptoms of his anxiety disorder with PTSD features.  The examiners documented in detail the claimed symptoms and the effect those symptoms have on his occupational functioning and daily activities.  Accordingly, the Board concludes that the examinations are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (VA must ensure that any VA examination undertaken during an appeal is adequate for rating purposes).  

As noted in the Introduction, the Board previously remanded this issue in November 2010 to obtain VA treatment records from August 2008 and to provide the Veteran with a VA examination that assesses the current severity of his service-connected anxiety disorder with PTSD features.  In December 2010, VA treatment records dated from August 2008 to October 2010 were associated with the claims file.  Furthermore, the record contains a January 2011 VA examination that evaluates the Veteran's current manifestations of his symptoms related to his anxiety disorder with PTSD features.  Accordingly, the Board finds that there has been substantial compliance with the November 2010 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Additionally, the claims file contains the Veteran's statements and testimony in support of his claim.  The Veteran has not identified, and the record does not otherwise indicate, any existing, pertinent evidence that has not been obtained.  The record also presents no basis for further development to create any additional evidence to be considered in connection with the matter currently under consideration.  

Under these circumstances, the Board finds that the Veteran is not prejudiced by appellate consideration of the claim on appeal at this juncture, without directing or accomplishing any additional notification and/or development action. 


II.  Merits of the Claim for an Increased Rating

The Veteran filed a claim for PTSD in September 2007.  The May 2008 rating decision on appeal granted service connection for anxiety disorder with PTSD features and assigned a 30 percent initial disability rating, effective from September 24, 2007.  As such, the rating period on appeal is from September 24, 2007.  

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2011).  When the evidence is in relative equipoise, the veteran is accorded the benefit of the doubt.  38 U.S.C.A. § 5107(b).   

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where, as in the instant case, the appeals arise from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Thus, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Id.  

When evaluating a mental disorder, VA shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126 (2011).  

The Veteran's service-connected anxiety disorder with PTSD features is currently assigned a 30 percent rating under 38 C.F.R. § 4.130, Diagnostic Code 9413 (2011).  An anxiety disorder is rated pursuant to the General Rating Formula for Mental Disorders.  Id.  Under this rating criteria, a 30 percent rating requires occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, and recent events).

A 50 percent rating is prescribed for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9413.  

A 70 percent rating is prescribed for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9413.  

A 100 percent rating is prescribed for total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptomatology contemplated for each rating.  The use of such terminology permits consideration of items listed as well as other symptoms and contemplates the effect of those symptoms on the claimant's social and work situation.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

The Global Assessment of Functioning (GAF) Scale is used to report the clinician's judgment of the individual's overall level of functioning.  The GAF Scale is to be rated with respect only to psychological, social, and occupational functioning.  Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, 1994 (DSM-IV) at 44.  GAF scores range from 1-100 with the higher numbers representing higher levels of functioning.  A GAF score ranging from 61-70 reflects some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupation, or school functioning (e.g., occasional truancy or theft within the household), but generally functioning pretty well with some meaningful relationships.  

The medical evidence of record consists of VA treatment records and VA examination reports dated in April 2008, September 2009 and January 2011.  The transcript from the June 2009 DRO hearing contains lay evidence of the Veteran's symptoms.  The Veteran and his friend provided additional information about his anxiety disorder symptoms during the April 2010 Board hearing.  The Board finds that this evidence, the most pertinent of which is summarized below, shows that the Veteran's condition as a whole more closely approximates the criteria for a 30 percent disability rating.  

The evidence of record demonstrates that the Veteran has chronic sleep impairment with nightmares about combat, intrusive thoughts about combat, flashbacks, irritability, hypervigilence and heightened startle response.  Specifically, the Veteran has trouble staying asleep and he gets approximately three to five hours of sleep a night.  See April 2008 and January 2011 VA examination reports.  He has nightmares regarding combat approximately one to four times a week.  See VA examinations dated in April 2008 and September 2009.  The Veteran's nightmares of combat are the most bothersome of his psychiatric symptoms.  See VA treatment record dated in October 2007 and VA examinations dated in April 2008 and September 2009.  The evidence shows that the Veteran has flashbacks and intrusive thoughts about Vietnam several times a week.  See VA treatment record dated in October 2007 and DRO Hearing Transcript at 6-7.  These flashbacks and/or intrusive thoughts occur with triggers such as fog, heavy rain, helicopters, airplanes, loud noises, hearing about the Iraq War or watching war movies.  See VA examinations dated in April 2008 and September 2009, DRO Hearing Transcript at 4-5, Board Hearing Transcript at 6.  The Veteran has also reported symptoms of irritability and anger.  The record indicates that he gets irritated or angry easily, but he is able to calm himself down fairly quickly.  See April 2008 and September 2009 VA examinations.  Nonetheless, the VA examiners in September 2009 and January 2011 observed that the Veteran had good impulse control and no episodes of violence.  The Veteran is watchful and on guard even though there is no real reason.  See April 2008 VA examination.  Whenever he is in public, he needs to know a way to get out of the situation and an escape route.  If there is a loud noise, he will startle easily.  

During the DRO and Board hearings, the Veteran testified that he has problems with his memory.  The January 2011 VA examiner determined that the Veteran's immediate memory was mildly impaired, because the Veteran's counter is full of post-it notes as reminders.  The examiner determined that his remote and recent memory were normal.  The VA examiner in September 2009 noted that the Veteran's recent memory and immediate memory were mildly impaired and that the Veteran needs to write everything down using post-it notes.  During the April 2008 examination, the Veteran reported that he had a clear memory for the events that occurred in Vietnam.  The January 2011 VA examiner also noted that the Veteran had poor concentration and that he had a short attention span.  The Veteran was unable to do serial 7's in the September 2009 and January 2011 VA examinations and he was unable to spell the word "world" backwards in the January 2011 examination.  Thus, there is evidence of mild short term memory loss and poor concentration; however, the Veteran does not demonstrate impairment of long-term memory.  

The VA examinations revealed that the Veteran was oriented to person, time and place.  His speech, thought process and content were unremarkable.  The examiner in September 2009 noted that the Veteran's speech was spontaneous, rapid, clear and coherent.  The Veteran's intelligence was average.  A January 2009 VA treatment record also shows that the Veteran's speech was at a normal rate and his thought process was linear and goal directed.  The Veteran testified that he likes to babble and talks in circles.  Board Hearing Transcript, pages 18-19.  However, the overall evidence shows that the Veteran does not have circumstantial, circumlocutory or stereotyped speech, impaired judgment or impaired abstract thinking.      

During the September 2009 and January 2011 VA examinations, the Veteran's mood was anxious and dysphoric.  He demonstrated a constricted affect at the January 2011 examination.  

The evidence of record shows that the Veteran does not have delusions, hallucinations or obsessive or ritualistic behavior.  The Veteran did not demonstrate inappropriate behavior during the January 2011 examination.  The examiner in September 2009 indicated that the Veteran had inappropriate behavior in that he becomes angry easily.  Nonetheless, the Veteran is able to talk himself down and he does not raise his voice at work, although, he will at home.  The Veteran does not have suicidal or homicidal thoughts.  See January 2009 VA treatment record and VA examinations dated in April 2008, September 2009 and January 2011.  The Veteran testified that his anxiety causes physiological responses such as sweating palms and pacing.  Board Hearing Transcript at 8.  However, the examiner in January 2011 determined that the Veteran does not have panic attacks.  Furthermore, he denied any excessive worry or obsessive compulsive behaviors in the April 2008 VA examination.  

The Board notes that the Veteran has some impairment in social and occupational functioning.  The record shows that the Veteran is currently employed as an atomizer with a metal fabricating company.  He has been employed with this company for approximately 36 years.  See Board Hearing Transcript at 10 and January 2011 VA examination report.  The Veteran has reported difficulty working with others due to his irritability.  See VA examinations in April 2008, September 2009 and January 2011.  He testified that he has not talked to some employees in over three years.  Board Hearing Transcript at 10.  He has poor social interaction with co-workers, but he has good work performance.  See April 2008 and January 2011 VA examinations.  The Veteran testified at the Board hearing that he has never had any adverse personnel actions due to his behavior and he has never been disciplined due to his poor interactions with other workers.  Hearing Transcript at 26.  Thus, the Board finds that, although the Veteran's anxiety disorder has some affect on his occupational functions, the Veteran does not have reduced reliability and productivity with respect to occupational functioning. 

In reference to social relationships, the Board observes that the Veteran has been married twice and he is now widowed.  His second marriage lasted over 30 years.  The September 2009 VA examination reveals that the Veteran tended to feel close to his wife, his two sons, his brother and his mother.  His relationship with his two sons is excellent and they are extremely supportive.  See April 2008 VA examination.  They talk and get together often.  Id.  He also has one close friend.  In the April 2008 and September 2009 VA examinations, the Veteran denied that he lacked emotional expression.  He noted that there was never a time where he has felt emotionally numb or that he had trouble with experiencing emotions, such as love or happiness.  The Veteran will occasionally avoid certain activities or people that remind him of Vietnam.  Specifically, he reported that he would avoid people of oriental descent.  The Veteran has lost interest in hunting with his sons due to fear that it may bring back memories.  Overall, the Veteran will go to most activities and places, even if he does not want to.  See April 2008 VA examination.  The Veteran does not belong to any clubs and he does not seek out social events.  Board Hearing Transcript at 18.  He likes to stay at home.  Id.  He will take his mother shopping and he will spend time with his two sons and his brother.  The Veteran is able to maintain personal hygiene and he does not have problems with activities of daily living.  

Based on the evidence discussed above, the overall symptomatology associated with the Veteran's anxiety disorder with PTSD features does not more closely approximate the schedular criteria for a higher disability rating.  The evidence shows that the Veteran's PTSD symptoms are manifested by chronic sleep impairment, irritability, flashbacks, hypervigilence, heightened startle response and mild memory impairment which results in mild occupational and social impairment.  The evidence does not show that that the Veteran's symptoms demonstrate occupational and social impairment with reduced reliability and productivity.  In addition, the Veteran's symptoms are not manifested by flattened affect, circumstantial, circumlocutory or stereotyped speech, panic attacks more than once a week, difficulty understanding complex tasks, impaired judgment or impaired abstract thinking.  The Veteran is able to perform activities of daily living and he does not neglect his personal appearance or hygiene.  There is also no indication in the record that the Veteran has difficulty establishing and maintaining effective relationships as the Veteran is close to his immediate family and he has one close friend.  Thus, the Board has determined that the evidence of record shows that the Veteran's condition as a whole more closely approximates mild to moderate symptoms consistent with a 30 percent disability rating.  

The Board notes that the VA examinations and treatment records show that the Veteran's GAF score ranged from 63 to 70 during the appeal period.  A GAF score between 61 and 70 shows some mild symptoms or some difficulty in social or occupational functioning, but generally functioning pretty well with some meaningful interpersonal relationships.  The Board recognizes that while a GAF score may be indicative of a certain level of occupational impairment, it is only one factor in determining the Veteran's degree of disability.  See Bowling 
v. Principi, 15 Vet. App. 1, 14 (2001).  The GAF scores assigned to the Veteran's anxiety disorder are consistent with the other evidence of record that the Veteran's symptoms have a mild impact on his occupational and social functioning.  In light of his overall disability picture including symptoms reported in the VA examinations, the Board has determined that the Veteran's disability picture more closely approximates a 30 percent rating.  

The Board has considered whether staged ratings are appropriate.  The evidence of record shows that the Veteran's symptoms of an anxiety disorder with PTSD features has not fluctuated materially during the course of this appeal.  As such, a staged rating is not warranted.  

In sum, the criteria for a disability rating in excess of 30 percent for the Veteran's service-connected PTSD have not been met.  The preponderance of the evidence is against an evaluation in excess of 30 percent for anxiety disorder with PTSD features.  Since the evidence is not in equipoise, the provisions of 38 U.S.C.A. § 5107(b) regarding resolution of reasonable doubt are not applicable to warrant an evaluation in excess of 30 percent for the Veteran's service-connected anxiety disorder with PTSD features.

According to VA regulation, in exceptional cases where schedular ratings are found to be inadequate, the RO may refer a claim to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of "an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2011).  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and it is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating.

In this case, the evidence does not show such an exceptional disability picture that the available schedular evaluation for the service-connected anxiety disorder with PTSD features is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's anxiety disorder with PTSD features with the established criteria found in the rating schedule for a mental disorder shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology.  The Veteran is currently employed at a metal fabricating company.  His employment is affected by his lack of social interaction with others and his irritability.  The Veteran denied being disciplined or missing work due to his symptoms.  Thus, the evidence does not show that his anxiety disorder with PTSD features has caused marked interference with his employment that is not contemplated in the rating schedule.  Furthermore, there is no evidence that his service-connected psychiatric disorder has necessitated frequent periods of hospitalization or otherwise rendered impracticable the regular schedular standards for rating such disability.  Under these circumstances, and in the absence of factors suggestive of an unusual disability picture, further development in keeping with the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).



ORDER

Entitlement to an initial disability rating in excess of 30 percent for service-connected anxiety disorder, not otherwise specified, with PTSD features is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


